EXHIBIT 10.1

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (hereinafter “Agreement”) is effective as of the 8th
day of SEPTEMBER 2015, by and between MONGOLIA HOLDINGS, INC., a Delaware
corporation (the “Company”) and Tadd McKenzie (the “Executive”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties, intending to be bound legally, to the Agreement
as follows:

 

1.Employment.

 

(a)           The Company agrees to retain Executive as Interim Chief Financial
Officer of the Company for the period commencing on September 8th, 2015, for one
(1) year or until the CFO position can be filled with a permanent candidate (the
“Primary Term”), unless Executive’s employment under this Agreement is
terminated or extended pursuant to Paragraphs 5, 6 or 7 of this Agreement.

 

(b)           Duties. During the Term, Executive shall serve as the Interim
Chief Financial Officer of the Company and shall report to the CEO. Executive
shall perform such duties and services as are incidental to the positions he
holds. The Executive will devote sufficient time, attention, skill, and energy
to the business of the Company, and will use his best efforts to promote the
success of the Company’s business, and will cooperate fully in the advancement
of the best interests of the Company. Nothing in this Agreement, however, will
prevent the Executive from engaging in additional business activities, personal
investments and community affairs that are not inconsistent with the Executive’s
duties under this Agreement.

 

(c)           Executive’s Primary Office. Executive’s primary office location
shall be 2300 W. Sahara Ave. Suite 800 Las Vegas, Nevada. Executive shall also
be authorized to work from a home office or other location convenient to him.

 

2.Compensation.

 

Issuance. At Executive’s sole discretion, Executive shall be issued either:

 

(a)Two Hundred Thousand shares of common stock of the Company (“Shares”); or,

 

(b)5-year warrants to purchase Two Hundred Thousand shares of common stock of
the Company (with a current market strike price at the time of issuance) (the
“Warrants”),

 

within 45 days after the full execution of this Agreement, and written
determination of Executive of Shares or Warrants. Issuance shall serve as full
compensation during the Primary Term.

 

3.Bonus.

 

Stock Grant. Based on performance, Executive may receive additional common stock
of the Company or cash compensation consistent with Company policy, determined
solely by the Board of Directors.

 





 

 

4.Business Expense Reimbursement.

 

Upon presentation of receipts by Executive, the Company shall, within fifteen
(15) business days, reimburse Executive for all reasonable travel, entertainment
and other similar business expenses incurred by him in the performance of his
duties hereunder.

 

5.Termination of Employment.

 

(a)           By Company. Notwithstanding Section 1(a) of this Agreement, the
Executive’s employment hereunder may be terminated by the Company, prior to the
expiration of the Term of

this Agreement, as follows:

 

i.              Automatically, upon the death of the Executive.

 

ii.             On the date on which the Company notifies the Executive of the
termination of his employment for Cause. For purposes of this Agreement “Cause”
shall mean:

 

 (1)              Habitual neglect or insubordination (defined as a refusal to
execute or carry out lawful and prudent directions from the Board) where
Executive has been given written notice of the acts or omissions constituting
such neglect or insubordination and Executive has failed to cure such conduct,
within thirty (30) days following notice;

 

 (2)               Participation in any fraud against the Company.

 

 

(b)           By Executive. Notwithstanding Section 1(a) of this Agreement,
Executive may terminate the employment relationship prior to the expiration of
the Term of this Agreement, as follows:

 

i.              By first giving the Company three (30) days’ advance notice of
his intention to terminate his employment; or

 

ii.             In the event of a material breach of the Agreement or the
employment relationship by the Company, Executive may terminate the Agreement
without advance notice.

 

6.Consequences of Termination.

 

Following the termination of executive’s employment pursuant to Paragraph 5,
above, the Company shall have no further obligation to the Executive. For any
employment separation, voluntary or involuntary, the Company shall reimburse the
Executive for all reasonable expenses Executive incurred in connection with his
employment and supported by receipts submitted to the company within thirty (30)
days of the date of separation.

 

7.Expiration and Renewal.

 

Unless notice of termination is provided in accordance with Paragraphs 5, this
Agreement shall continue for one (1) year, unless extended. Nothing shall
preclude the parties from extending the Agreement for a longer period provided
that it is acknowledged by written document signed by both parties.

 



2

 

 

8.Assignment of Rights.



The Company may assign all of its rights and obligations under this Agreement to
any person or entity acquiring the principal assets used and useful in the
operation of the Company provided such entity is financially able to honor the
obligations to the Executive under the terms of this Agreement, and the Company
has secured the written consent of Executive.

 

This Agreement shall not be terminated by Company’s voluntary or involuntary
dissolution or by any merger in which Company is not the surviving or resulting
corporation, or on any transfer of all or substantially all of the Company’s
assets. In the event of any such merger or transfer of assets, where the
Executive has provided his written consent, the provisions of this Agreement
shall be binding on and inure to the benefit of the surviving business entity or
the business entity to which assets shall be transferred. The Company shall
require a purchaser, buyer or assignee to fully assume the Company’s obligations
set forth herein prior to the purchase or assignment.

 

9.Representations and Warranties.

 

The Company represents and warrants to the Executive that this Agreement has
been duly authorized, executed and delivered by the Company, is the legal
obligation of the Company and is enforceable as to the Company in accordance
with its terms.

 

10.Governing Law.

 

This Agreement shall be construed in accordance with and shall be governed by,
the laws of the State of Delaware without giving effect to rules governing
conflicts of law.

 

11.Entire Agreement.

 

This Consulting Agreement contains the entire understanding and agreement
between the parties relating to the subject matter hereto except as otherwise
referred to herein, and supersedes any prior employment agreement between the
parties, whether written or oral. Neither this Agreement nor any provision
hereof may be waived, modified, amended, changed, discharged or terminated,
except by an agreement in writing, signed by the party against whom enforcement
of any waiver, modification, change, amendment, discharge or termination is
sought. To the extent any employee handbook or similar policies of the Company
are inconsistent with the Agreement, this Agreement shall control and govern.

 

12.Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and such counterparts together shall constitute a single instrument.

 

13.Provisions Schedule.

 

To the extent any one or more of the provisions of this Agreement shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby but shall remain in full force and effect.

 



3

 

 

 

14.Headings.



The section headings herein are for convenience only and shall not be used in
interpreting or construing this Agreement.

 

15.Notices.

 

Any notice required or permitted to be given under the provisions of this
Agreement shall be in writing and shall be deemed to have been duly delivered
and received (i) on the date of personal delivery, or (ii) on the date of
receipt (as shown on the return receipt) if mailed by certified or registered
mail, return receipt requested, postage prepaid, or sent by Federal Express or
similar courier service, with all charges prepaid, in each case addressed to the
following persons at the following addresses, or to such other person or other
addressed to the following persons at the following addresses, or to such other
person or other addresses as either party may designate by notice in writing to
the other party to this Agreement.

 

(a) To the Executive:

Tadd McKenzie

120 Via Lee

Santa Barbara, California 93111

 

(b)

 

To the Company:

 

 

 

 

Atten:

 

MONGOLIA HOLDINGS, INC.

2300 W. Sahara Ave

Suite 800

Las Vegas, NV 89102

Gary Kucher

 

 

With a copy to:

 

Elliot H. Lutzker

Davidoff Hutcher & Citron LLP

605 Third Ave., 34th Floor

New York, NY 10158

 

 

16.Agreement to Arbitrate.

 

Any controversy or claim arising out of or relating to this Agreement, or breach
of this Agreement, shall be settled by arbitration in accordance with the
Employment Arbitration rules of the American Arbitration Association, or any
arbitral forum mutually agreed to in writing by the parties. The arbitrator
shall issue a written decision that will provide for any and all damages
otherwise available in a court of law. Judgment on the award rendered by
arbitrator may be entered in any court having jurisdiction.

 

There shall be one arbitrator selected by the parties. The Company shall pay all
fees and costs associated with the arbitration, including the attorney’s fees
and costs of Executive should the arbitrator conclude that the Company breached
the Agreement in any respect, or Executive is awarded any money, benefits or
damages as a result of the arbitration.

 

This Agreement does not create, and shall not be construed as creating any
rights enforceable by any person not a party to this Agreement, other than as
provided in Paragraph 8, assignment of rights.

 

 

 

(The remainder of this page left intentionally blank)

 



4

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first hereinabove written.

 

 

 

MONGOLIA HOLDINGS, INC.

 

By: /s/ Gary Kucher           

 

Gary Kucher, CEO

 

 

 

 

EXECUTIVE

 

By: /s/ Tadd McKenzie     

 

Tadd McKenzie

 



5

 

 

ANNEX A

 

INDEMNIFICATION

 

 

 

The Company agrees to indemnify and hold harmless Tadd McKenzie (“Indemnified
Party”), from and against any losses, claims, damages and liabilities, joint or
several, to which such Indemnified Party may become subject under any applicable
law, or otherwise, which relate to or arise in any manner out of any business,
transaction, financing, or any other matter (collectively, the "Matters")
contemplated by the Consulting Agreement of which this Annex A forms a part and
the performance by Indemnified Party of the services contemplated thereby, and
will promptly reimburse each Indemnified Party for all reasonable expenses
(including reasonable fees and expenses of legal counsel) incurred in connection
with the investigation of, preparation for or defense of any pending or
threatened claim or any action or proceeding arising therefrom, whether or not
such Indemnified Party is a party and whether or not such claim, action or
proceeding is initiated or brought by or on behalf of the Company.
Notwithstanding the foregoing, the Company shall not be liable under the
foregoing to the extent that any loss, claim, damage, liability or expense is
found in a final judgment by a court of competent jurisdiction to have resulted
primarily from Indemnified Party’s bad faith, gross negligence or intentional
misconduct.

 

The Company also agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company or
its security holders or creditors related to, arising out of, or in connection
with, any Matters, the engagement of Indemnified Party pursuant to, or the
performance by Indemnified Party of the services contemplated by, the Consulting
Agreement, except to the extent any loss, claim, damage or liability is found in
a final judgment by a court of competent jurisdiction to have resulted primarily
from Indemnified Party’s bad faith, gross negligence or intentional misconduct.

 

If the indemnification of an Indemnified Party provided for this Consulting
Agreement is for any reason held unenforceable, although otherwise applicable in
accordance with its terms, the Company agrees to contribute to the losses,
claims, damages and liabilities for which such indemnification is held
unenforceable (i) in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and Indemnified Party, on the other
hand, of any Matter (whether or not the Matter is consummated) or (ii) if (but
only if) the allocation provided for in clause (i) is for any reason held
unenforceable, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company, on the one hand, and Indemnified Party, on the other hand, as well as
any other relevant equitable considerations. The Company agrees that for the
purposes of this paragraph the relative benefits to the Company and Indemnified
Party of any contemplated Matter (whether or not such Matter is consummated)
shall be deemed to be in the same proportion that the total value paid or
received or to be paid or received by the Company as a result of or in
connection with any Matter, bears to the fees paid or to be paid to Indemnified
Party under the engagement letter; provided, however, that, to the extent
permitted by applicable law, in no event shall the Indemnified Parties be
required to contribute an aggregate amount in excess of the aggregate fees
actually paid to Indemnified Party under the engagement letter of which this
Annex A is a part.

 

 



6

 

 

 

Promptly after receipt by Indemnified Party or any other Indemnified Party of
any notice of any proceeding, or the commencement of any legal action or
proceeding in respect of which indemnity may be sought against the Company,
Indemnified Party or such other Indemnified Party shall notify the Company
promptly in writing of the receipt of any such notice or commencement of such an
action or proceeding. In the event the Company shall be obligated under this
Indemnification Annex to indemnify Indemnified Party and/or such other
Indemnified Party, the Company may assume and control all aspects of the defense
of such proceeding, including, inter alia, selection of counsel (which counsel
shall be reasonably acceptable to Indemnified Party) and, subject to the next
paragraph, settlement; provided, however, that the Indemnified Parties shall
have the right to retain separate counsel, but the fees and expenses of such
counsel shall be at the expense of the Indemnified Parties, unless (i) the
employment of such counsel has been specifically authorized in writing by the
Company, (ii) the Company has failed to assume the defense and employ reasonably
acceptable counsel as required above, or (iii) the named parties to any such
action (including any impleaded parties) include both (a) the Indemnified
Parties and (b) the Company, and the Indemnified Parties shall have reasonably
determined that the defenses available to them are not available to the Company
and/or may not be consistent with the best interests of the Company or the
Indemnified Parties (in which case the Company shall not have the right to
assume the defense of such action on behalf of the Indemnified Parties); it
being understood, however, that the Company shall not, in connection with any a
single such action or separate, substantially similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the reasonable fees and expenses of more than one separate firm of
attorneys for the Indemnified Parties, which firm shall be designated in writing
by Indemnified Party.

 

The Company agrees that it will not, without the prior written consent of
Indemnified Party, settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding in respect of which
indemnification may be sought hereunder (whether or not Indemnified Party or any
other Indemnified Party is an actual or potential party to such claim, action or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of such Indemnified Party and each other Indemnified Party
hereunder from all liability arising out of such claim, action or proceeding.

 

If Indemnified Party or any other Indemnified Party is requested or required to
appear as a witness in any action brought by or on behalf of or against the
Company in which such Indemnified Party is not named as a defendant, the Company
will reimburse Indemnified Party for all reasonable expenses incurred in
connection with such party’s appearing and preparing to appear as such a
witness, including, without limitation, the fees and disbursements of its legal
counsel.

 

The provisions of this Annex A shall continue to apply and shall remain in full
force and effect regardless of any modification or termination of the engagement
or engagement letter of which this Annex A is a part or the completion of
Indemnified Party’s services thereunder.

 

 

 

7

--------------------------------------------------------------------------------

